Citation Nr: 1225664	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of syphilis, to include an orthopedic joint disorder.

2.  Entitlement to service connection for a lumbar spine (low back) disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for residuals of syphilis and for a low back disorder (lumbar herniated disc and lumbar stenosis).

He requested a hearing at the RO before a local Decision Review Officer (DRO), and a hearing was scheduled for April 2011, but the Veteran failed to report for the hearing.

In June 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Regrettably, though, the Board must again remand the claims.


REMAND

The Veteran contends he has "bone and joint conditions", including a low back disability, as residuals of syphilis that he contracted during his military service.  He alternatively contends that he incurred a low back disability during service, possibly due to injury.

There is no disputing he has a current low back disability and osteoarthritis of multiple joints.  See the report of his April 2007 VA compensation examination, private medical records from Hale County Hospital Clinic dated from 1999 to 2002 showing treatment for osteoarthritis and low back pain, and the report of his September 2011 VA examination diagnosing bilateral knee bony infarcts and degenerative disc disease of the lumbar spine.  Consequently, the determinative issue instead is whether these disabilities are related or attributable to his military service, as he is alleging, or date back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board previously remanded these claims in June 2011 to the RO, via the AMC, for additional development, most of which has been completed.  The Board primarily remanded these claims so the AMC could attempt to obtain additional service treatment records (STRs) concerning the Veteran's service in Germany, outstanding VA treatment records, records from the Social Security Administration (SSA), and for another VA examination and opinion as to the etiology of these claimed disabilities, but especially in terms of their potential relationship with his military service.  The AMC attempted to obtain additional STRs, but was unsuccessful as evidenced by a VA memorandum dated September 19, 2011, making a formal finding on the unavailability of these records.  However, the AMC did obtain the available VA medical records and SSA records and had the Veteran undergo another VA examination in September 2011.  But an addendum to the medical opinion provided is needed.

The Veteran's STRs show he was treated for low back pain on several occasions while in service, during 1974 and 1975, including for back pain after wrestling and after lifting weights.  His STRs also show that, in April 1976, he was seen for large ulcerated lesions on his penis; it was noted that a rapid plasma regain (RPR), a test for syphilis, was questionably positive.  The diagnostic assessment was possible Lues (syphilis).  A Fluorescent Treponemal Antibody Absorption (FTA-ABS) test was reactive in April 1976.

A report of a May 27, 1976 separation medical examination shows the Veteran's upper extremities, feet, lower extremities, spine and other musculoskeletal areas were all clinically normal.  An RPR card test was negative, and syphilis was not diagnosed.  However, a laboratory blood test slip reflects that a sample was collected on May 27, 1976; RPR was positive and FTA-ABS was noted to be reactive in June 1976, so the following month.  It appears his STRs are incomplete, and there are no records showing treatment for syphilis.

On the May 1976 separation examination report, he wrote that to the best of his knowledge he was in good health.  In a May 1976 dental health questionnaire, he denied treatment for syphilis.  In June 1976 he had bilateral inguinal adenopathy of questionable etiology.  In an August 1976 statement of medical condition, he stated that to the best of his knowledge, since his last separation examination, there had been no change in his medical condition.  His military service ended that same month.

Post-service medical records considered by the SSA include the report of a March 2003 psychological evaluation by D.W.B., Ph.D., who noted the Veteran's chief complaint was back pain since 1999.  He said it began while he was working on his job stacking green lumber, and that he had back surgery that did not help.  He said he worked at a lumber yard for nine years where he was still working when he got hurt.  The examiner observed the Veteran told his story in a credible manner.

By statement dated in July 2008, he asserted that his "back injury" was caused by his military service.  In response to the RO's finding that he instead had a civilian, work-related back injury, he said that his worker's compensation claim had been denied on the basis that he had an "old injury", so a prior injury.  He reiterated that he was definitely treated for syphilis during his active duty service, while he was stationed in Germany.  He said he was treated for two or three months and regularly went on sick call for treatment.  During that time, his hair fell out and he had sores as a result of the syphilis.

An April 2007 VA examiner indicated the claims file was reviewed and opined that the Veteran's lumbar back condition was at least as likely as not (50/50 probability) caused by or the result of residual secondary syphilis.  The examiner indicated that the Veteran was diagnosed with secondary syphilis and back pain around the same time.  The back pain was diagnosed initially and then the Veteran returned to sick call for increased pain and was subsequently diagnosed with secondary syphilis.  The rationale for the opinion was "clinical experience, service records, private medical records."

In contrast, the September 2011 VA examiner gave the opinion that the Veteran had primary syphilis, which was appropriately diagnosed and treated, and that the use of antibiotics in a timely fashion is considered curative and prevents residuals.  He based his opinion partly on the Veteran's negative RPR test at his separation medical examination, which he said confirmed successful treatment.  Although the examiner stated that the lab tests results in service were reviewed, he did not specifically discuss the positive June 1976 FTA-ABS test.  The Board therefore finds that a supplemental medical opinion from the examiner is needed to clarify whether the positive FTA-ABS test in June 1976 (after the May 1976 separation examination) changes his medical opinion that the Veteran's syphilis was diagnosed and treated in time during his service so as to have resolved.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and the medical opinion obtained on remand must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).


Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Forward the claims file to the VA compensation examiner that evaluated the Veteran in September 2011 for an addendum (supplemental) medical nexus opinion regarding the etiology of the Veteran's current low back and joint disabilities, including his osteoarthritis.  This examiner especially needs to review and consider the relevant evidence in the claims file, particularly the laboratory blood test slip in service showing a sample was collected on May 27, 1976 (the same date as the separation examination), and that RPR was positive and that FTA-ABS was noted to be reactive on June 23, 1976, so subsequently.  The Veteran separated from service in late August 1976.

The examiner thus should be asked to indicate whether that positive June 1976 FTA-ABS blood test changes his September 2011 medical opinion, and if not, why not, providing discussion of the underlying rationale for concluding against or for the claim.

If this VA examiner is unavailable to provide this further comment, then have someone else equally qualified provide this additional comment.  In this eventuality, it may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the requested opinion can be provided merely from reviewing the claims file.


The examiner, whomever designated, must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2.  Then readjudicate these claims for service connection in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

